Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument.
The response filed on 2/25/22 has been entered. 

Applicant’s arguments filed 2/25/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 34-35, 37-38 and 40-41 are pending in this office action.
		

The Double patenting rejections are withdrawn due to the filing of the terminal disclaimer.  

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 3/9/22 and 2/8/22. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

					Allowed Claims

Claims 34-35 and 37-38 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40-41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating proliferative disorder from transplant, does not reasonably provide enablement for preventing or ameliorating POL1 disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

Nature of the Invention: All of the rejected claims are drawn to a method of ameliorating one or more symptoms of a POL1 mediated disease….administering an effective amount of formula 1 to a subject in need thereof.
Administering to a mammal an effective amount of formula(I), wherein said effective amount is delivered to the subject in need thereof. Wherein the compound of formula (I) has wide variation of substituents. The nature of the invention is extremely complex in that it encompasses the actual treatment or prevention of a wide variation of proliferative disorders and treating symptoms of a POL1 mediated disease with the above compounds.  
  Breath of the Claims: The complex of nature of the claims greatly exacerbated by breath of the claims. The claims encompass using wide variation of compound of formula (I) in the treatment and or prevention of a very wide variation of proliferative disorder and POL1 mediated disorders.   For example, as evident by Jaworska et al. ptcl.chem.ox.ac.uk/MSDS structure activity relationship should be considered because not every moiety or substituent recited would show potency upon their biological activity to the large variation of cancer encompassed by the claims.   
 Guidance of the Specification: The guidance given by the specification is given to testing the compounds for the vast mediated POL1 disease and treating or preventing disease is minimal.
Predictability of the Art: The lack of significant guidance from the specification or prior art with regard to what compound is effective for treating/preventing or ameliorating POL1 is missing.  Due to the wide variation of compounds for the vast majority of mediated disorders and treatment of proliferative disease in general makes practicing the claimed invention unpredictable, because the existence of such is contrary in the understanding of pharmacotherapeutics as evident above. In addition, proliferative disorders have different organs and have different method of growth.  Therefore, one skilled in the art would not have expected that administering the claim compound would result in the treatment and preventing of a wide variation of proliferative and mediated POL1 disorders.   

Claims 40-41 are not allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/4/22